Citation Nr: 0603740	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a 
crush injury to the right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to July 1982.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which, in 
pertinent part, denied service connection for residuals of a 
crush injury to the right fifth finger.  In April 2004, the 
veteran testified before the undersigned at a Travel Board 
hearing held at the Muskogee RO.  In June 2005, this matter 
was remanded for additional development.


FINDING OF FACT

The degenerative changes in the interphalangeal joints of the 
veteran's right fifth finger are likely residuals of his 
inservice crush injury.


CONCLUSION OF LAW

Service connection for residuals of a crush injury to the 
right fifth finger is warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the issue addressed on the 
merits below.  As the determination below represents a full 
grant of the benefit sought, a detailed discussion of the 
impact of the VCAA on this appeal is not necessary.  In view 
of the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005);  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


II.  Law and Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert, supra.  

Service medical records document the fact that the veteran 
was treated in August 1980 after sustaining what is described 
as a "crushing injury" to his right fifth finger.  Physical 
examination revealed moderate tissue damage and a small 
blood-like blister at the distal end of the digit.  The 
assessment was open tissue injury to the distal fifth finger 
of the right hand.  The file contains no report of 
examination prior to separation from service, and no post-
service medical records documenting treatment for a 
disability involving the right fifth finger.

During his April 2004 hearing, the veteran testified that he 
sustained the inservice crush injury to his right fifth 
finger while he was changing tracks on an "APC" (armored 
personnel carrier).  He reported that a long metal piece 
popped off and struck that finger.  He indicated that since 
the injury, he has had limited range of motion in the fifth 
finger and has not been able to straighten his finger all the 
way out.  He also reported symptoms including loss of 
strength and dexterity, swelling of the joints of the finger 
and knuckle, periodic numbness and tingling when the weather 
changes, and arthritic pain and throbbing, especially when it 
is cold.  He noted that the scar from the injury is not 
tender or painful, but reported that the residuals of the 
crush injury have caused him to change the way he writes.  
The veteran specifically denied any subsequent injury to the 
right fifth finger.  The veteran's asserted that the 
residuals of his inservice crush injury have not been 
documented because he never sought medical treatment for 
these problems.

Pursuant to directions in a June 2005 Board remand, the 
veteran was sent for VA examination to determine whether he, 
in fact, has any residuals of the inservice crush injury to 
the right fifth finger.  On VA examination in July 2005, the 
examiner reported that the veteran had complaints of pain and 
limited motion of the right fifth finger.  On physical 
examination, the examiner found no fractures or dislocations.  
The examiner reported tenderness and slight swelling of the 
proximal interphalangeal joint of the right fifth finger, but 
no abnormality at the distal part of the right fifth finger.  
He provided his opinion that it was not likely that the 
present complaints at the proximal interphalangeal joint were 
due to the injury sustained to the distal portion of that 
finger.  In an addendum, however, the examiner reported that 
X-rays revealed early degenerative changes of the second 
metacarpophalangeal joint and in the interphalangeal joints 
of the right fifth finger.  

Here, the inservice crush injury to the right fifth finger is 
clearly documented in the service medical records.  
Additionally, a current disability is shown, as the veteran 
has pain, swelling and X-ray evidence showing early 
degenerative changes to the interphalangeal joints of the 
right fifth finger.  While the VA examiner opined that it was 
not likely that the disability at the proximal end of the 
finger was due to the inservice injury he did not provide the 
same opinion with regard to the other interphalangeal joints 
where degenerative changes were also noted.  Resolving all 
doubt in the veteran's favor, the Board finds that it is at 
least as likely as not that the degenerative changes in the 
interphalangeal joints of the veteran's right fifth finger 
are residuals of his inservice injury.  It is pertinent that 
the veteran has not had an intervening injury to the right 
fifth finger.  It is also noteworthy that while the inservice 
findings reported on the service medical records documented 
an open wound and blood-like blister at the distal end of 
that finger, the findings did not indicate that the crush 
injury was confined to the distal end of that finger.  These 
points, the veteran's credible testimony regarding the 
continuous nature of his symptoms, and the objective findings 
of residuals (degenerative changes in the interphalangeal 
joints) that are not inconsistent with crush injury, weigh in 
favor of the veteran's claim and mitigate the fact that there 
is no of evidence of continuous treatment for right fifth 
finger symptoms since service.  In this regard, the Board 
concedes that it entirely credible that an individual might 
not seek treatment for an ongoing disability confined to the 
smallest digit on the hand.   

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
for the reasons set forth above, the Board finds that this is 
a case in which there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  That is, there is to be resolved in 
favor of the veteran's claim a "substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  See 38 C.F.R. § 3.102.  
Accordingly, service connection for residuals of a crush 
injury to the right fifth finger is warranted.   


ORDER

Service connection for residuals of a crush injury to the 
right fifth finger is granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


